Citation Nr: 1229376	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-25 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION


The veteran served on active duty from June 1951 to April 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The RO denied service-connection for a hearing loss in March 2009 and for tinnitus in November 2009.  

In April 2012, a hearing was held at the RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was trained as an artilleryman and claims that training in proximity to 105 millimeter howitzers and other weapons caused his hearing loss and tinnitus.  He also served in combat in Korea, calling in air strikes.  

In  November 2010, the Veteran's private physician, D. V., M.D., reported his audiologic findings and diagnosed a sensorineural hearing loss.  He expressed the opinion that it was due to the Veteran's military service.  

A VA audiology examination in May 2008 showed a mixed type hearing loss.  The examiner stated that he could not express an opinion as to the relationship of the hearing loss to service, but did say that it was as likely as not that the tinnitus was a symptom associated with the hearing loss.  

On a June 2008 examination, a VA physician expressed the opinion that, given the normal appearance of the tympanic membranes and middle ears and no history of direct trauma to the ears, the conductive component was less likely than not to be related to military service.  When the physician indicates that there are "components" it of course raises a question about other components.  The physician did not address those and particularly did not address the sensorineural component.  

The Veteran had another audiology examination in October 2009.  The claims folder was reviewed and it was noted that the whispered voice test on separation examination was normal at 15/15.  However, the examiner noted that such a whispered voice test does not rule out a unilateral or high frequency hearing loss.  That is the kind of hearing loss associated with noise exposure.  The examiner went on to diagnose a bilateral mixed type hearing loss and tinnitus, which was likely caused by a genetic condition in the absence of severe trauma.  The examiner expressed the opinion that it was less likely than not that the hearing loss and tinnitus were related to military noise exposure.  This opinion does not clearly address the sensorineural component or explain why it would not be related to noise exposure in service.  

The evidence currently before the Board indicates that the Veteran has a mixed type of hearing loss with at least two components: a conductive hearing loss and a sensorineural hearing loss.  The private doctor has expressed an opinion relating the sensorineural component to service but has not addressed the conductive component.  The VA examiners have expressed the opinion that the conductive component is not related to service, but have not clearly addressed the sensorineural component.  In order to decide this case, an opinion that clearly addressed both components is desirable.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA examination of his ears.  The claims folder should be made available to the examiner in conjunction with the examination.  The examiner should note in his report that the claims file was reviewed.  Any  tests or studies deemed appropriate to respond to the following should be done.  The examiner should respond to the following with complete explanations:

a.  Does the Veteran have a sensorineural hearing loss or component to his mixed hearing loss?  Please explain.  

b.  Is any part or component of the Veteran's hearing loss the kind of hearing loss that is due to acoustic trauma?  Please explain.  

c.  Given the current status of the Veteran's hearing loss, can we determine anything about its age?  Is it of long standing?  Is it at least as likely as not (a 50/50 or better probability) that it began in the early 1950's?  Please explain.  

Please note that examiner can not invoke the phrase "without resort to mere speculation" as a substitute for the full consideration of all pertinent and available medical facts; and that such a response requires a full explanation.  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  

2.  After completion of the above development, the agency of original jurisdiction (AOJ) should review the report and insure that it fully responds to all questions.  If the report does not fully respond, it should be returned to the examiner for completion.  

3.  Thereafter, the AOJ should readjudicate these claims in light of any evidence added to the record.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

